In an action to recover damages for negligence and breach of contract, defendant Orange and Rock-land Utilities, Inc., appeals from an order of the Supreme Court, Orange County, dated April 10, 1979 which denied its motion to dismiss the complaint on the ground that the cause of action was barred by the Statute of Limitations. Order affirmed, with $50 costs and disbursements. The record reveals an issue of fact concerning whether the defendants fraudulently concealed the existence of damage they had caused to plaintiffs’ underground fuel lines (see General Stencils v Chiappa, 18 NY2d 125). Such an issue required denial of the motion. Mangano, J.P., Cohalan, O’Connor and Weinstein, JJ., concur.